Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuoka (US 2017/0355034).
Regarding claim 1, Matsuoka teaches an arc start control method for forward and reverse feed arc welding in which forward and reverse feed control of alternately switching a feed speed (WF) of a welding wire (15) between a forward feed period (positive period; p.0019) and a reverse feed period (negative period; p.0019) is performed to generate a short circuit period (Ts) and an arc period (Tp) to perform welding (abstract; as shown in Fig. 2-3), wherein, at arc start, a pulse period (period in which the welding current I flowing in welding wire 15 forms plural pulses Pp1-Pp6 to alternately have values Ip1 to Ip6 of peak current Ip and values Ib1 to Ib5 of base current Ib) during which a pulse current is energized for a plurality of number of times is provided (as shown in Fig. 2-3), and thereafter the forward and reverse feed control is started from the forward feed period of the welding wire (as shown in Fig. 2-3).

Regarding claims 3 and 8, Matsuoka teaches the arc start control method for forward and reverse feed arc welding as set forth above, wherein the pulse period is set to a predetermined period or a period in which the pulse current has a predetermined number of cycles (as shown in Fig. 2-3).
Regarding claims 4, 9 and 10, Matsuoka teaches the arc start control method for forward and reverse feed arc welding as set forth above, wherein a speed of the forward feed is set so that the arc period is continuous during the pulse period (as shown in Fig. 2-3).
Regarding claims 5 and 11-15, Matsuoka teaches the arc start control method for forward and reverse feed arc welding as set forth above, wherein a speed of the forward feed is capable of being changed based on a time length of the pulse period and/or a welding voltage value, during the pulse period (p.0023-0024; Fig. 2-3).
Allowable Subject Matter
Claims 6-7 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter is indicated for claims 6-7 and 16-20 because the prior art of record does not show or fairly suggest an arc start control method for forward and reverse feed arc welding, wherein an acceleration period of the pull-side feed motor is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2016039113, US 2014/0203003, US 2017/0225253, US 2012/0097654 and US 2015/0041449.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/28/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761